Citation Nr: 1704108	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO. 06-17 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2. 


REPRESENTATION

Veteran represented by: California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1992 to August 1996 and in the California Army National Guard from October 2001 to October 2002. He had additional National Guard service from July 1997 to November 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. The Veteran testified at a Board hearing in July 2009 before a Veterans Law Judge who subsequently retired, and at another hearing before the undersigned Veterans Law Judge in October 2011. The Board previously remanded this case in September 2009, November 2010, and December 2011; all necessary development has been completed, and the case is ready for a decision. 

FINDINGS OF FACT

The Veteran's diabetes did not have its onset during active service, it did not first manifest to a compensable degree within one year after active duty, and it was not otherwise directly incurred in or aggravated by any incident of or in active service.

CONCLUSION OF LAW

The criteria for service connection for a diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1111, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Contentions

The Veteran initially asserted that his diabetes developed as a result of Gulf War syndrome due to his first period of active duty from 1992 to 1996. See April 2003 claim. The Veteran's primary contention, however, is that his diabetes was diagnosed after that period of active duty ended and was aggravated due to lack of access to certain medications during his second period of active duty from October 2001 to October 2002. See, e.g., 2009 and 2011 hearing transcripts. 

II. Procedural Duties

VA has satisfied its duties to notify and assist the Veteran in connection with his claim, including through actions in substantial compliance with the prior Board remand directives. In particular, VA provided adequate notice as to the requirements for his claim via letters in June 2003, July 2004, July 2008, and October 2009. Furthermore, during the 2011 hearing, the undersigned explained the requirements of service connection and the meaning of aggravation for VA purposes, as well as explained the missing evidence and suggested helpful evidence. 

VA provided assistance by obtaining the Veteran's Navy and National Guard service treatment records from 1991 through 2004, as well as personnel records including the beginning and end dates of his active duty periods and his National Guard service, and all identified and available VA and private treatment records. VA also afforded the Veteran VA examinations and medical opinions as necessary to decide his claim. To the extent that any records were not obtained or any prior remand directives regarding records or medical opinions were not strictly completed, they are not necessary for a fair adjudication. Instead, a further remand of this matter would only result in unnecessary delay with no benefit to the Veteran. 

Neither the Veteran nor his representative has raised any argument of defects or resulting prejudice in the notice or assistance provided for the Veteran's claim, including but not limited to during his Board hearings and regarding the prior remand directives. Thus, no further discussion of VA's duties to notify and assist is required, and no further development action is necessary for a fair adjudication. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015), cert. denied, (U.S. Oct. 3, 2016) (holding that, under the principle of issue exhaustion and the balancing test of VA's institutional interests versus an appellant's interests, "the Board's obligation to read filings in a liberal manner does not require the Board ... to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1360-61 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board). 

III. Merits of the Claim

Direct service connection will be granted for a disability resulting from a disease or injury incurred during or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Where a disease is first diagnosed after service, service connection will be granted when all of the evidence establishes that the disease was incurred during active service. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

"Active service" includes active duty, a period of active duty training (ACDUTRA) in which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and a period of inactive duty training (INACDUTRA) in which the individual was disabled from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

Direct service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury in active service. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

The Veteran's Naval Service (1992 to 1996)

As noted above, the Veteran asserted in his April 2003 claim that his current diabetes developed as a result of Gulf War syndrome due to serving in the Persian Gulf region during his first period of active duty from 1992 to 1996. 

VA regulations provide for relaxed evidentiary requirements in cases for veterans with military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War era, if they develop a qualifying condition during such service or within a certain time period thereafter. See 38 C.F.R. § 3.317. 

The Veteran's DD Form 214 shows that he had three years and seven months of sea service from 1992 to 1996, and he received a Southwest Asia service medal and a Kuwait Liberation medal. A summary of service further indicates that he had Gulf War service from June 1995 to September 1995. Nevertheless, section 3.317 only applies to qualifying diseases. Because the Veteran's diabetes is a diagnosed disease with at least partially understood etiology and patholphysiology, it does not qualify as an undiagnosed illness or medically unexplained chronic multisymptom illness to allow for consideration under these provisions. See 38 C.F.R. § 3.317(a)(2). Therefore, his service connection claim cannot be granted under this theory.

With regard to other service connection theories, the Veteran does not assert that he had symptoms or a diagnosis of diabetes during his Naval service, and the record does not support an onset of diabetes during this period. See 38 C.F.R. § 3.303. His July 1996 separation examination reflected a normal endocrine system and negative sugar test, and the Veteran also checked "no" to symptoms including dizziness, frequent urination, and sugar in the urine. A June 1996 lab result showed a glucose level of 94, which was within the normal range of 75 to 110. In addition, there is no medical suggestion or opinion of a nexus to this period of service. Id.

A theory of chronic disease presumption has been raised by the record based on the diagnosis of diabetes and some of the Veteran's reports as to his symptom timing. 

For veterans with 90 days or more of continuous active service, VA will presume that diabetes and other listed chronic diseases were incurred during service if they manifested compensable symptoms within one year after active duty, even if there was no evidence of the disease during service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). A diagnosis of the disease is not needed during the presumptive period, but there must have been characteristic manifestations to the required degree during that time. 38 C.F.R. § 3.307(c). The "nexus" element for a listed chronic disease may be established by competent medical or lay evidence of continuous symptomatology. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). 

For diabetes, symptoms to a compensable (10 percent) level means symptoms are manageable by restricted diet alone. See 38 C.F.R. § 4.119, Diagnostic Code 7913.

In this regard, the Veteran has reported varying dates for the timing of his diagnosis, although it is undisputed that the disease was diagnosed prior to his second period of active duty in October 2001. During his July 2009 hearing, the Veteran testified that he was diagnosed in late 1998, probably in November or December. He further testified that, before being clinically diagnosed in 1998, he had noticed diabetic-type symptoms starting in late 1997, in that he would "get real shaky" if he did not eat for a long period of time, which he believed was due to his blood sugar dropping too low, as well as frequent urination and "thirst issues for quite a while." These estimated dates of symptoms were relatively close in time to the Veteran's active duty discharge in August 1996. The Veteran also stated, however, that he performed all field duties after starting in the National Guard in July 1997 with no problems. 

In contrast to his report during the 2009 hearing of being diagnosed in 1998, the Veteran testified in 2011 that he was first diagnosed with diabetes in late 1999 or early 2000. During the March 2012 VA examination, he reported being diagnosed in June 2001 and starting on medications at that time. In light of these varying dates, it appears that the Veteran's memory is faulty as to the date of his diagnosis, although he has consistently reported being diagnosed at a VA facility. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding an intent to speak the truth, a witness's statement may lack credibility because of faulty memory due to the passage of time). Although the Veteran is competent to make such reports, his statements are internally inconsistent and inconsistent with contemporaneous medical records, with more than minor discrepancies in his reports; thus, they are not credible. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that the Board may consider factors such as facial plausibility, possible bias, self-interest, conflicting statements, and consistency with other evidence and information when assessing the credibility of evidence).

Specifically, the Veteran's service department, VA, and private treatment records consistently show that he was first diagnosed with diabetes at a VA facility based on a June 2001 lab result with a glucose reading of 384; and he has been treated with varying medications since that time. These medical records are highly probative because they were contemporaneous in time to the actual test results and diagnosis, and they outweigh the Veteran's other reports as to his date of diagnosis. 

With regard to symptom timing, the Veteran's testimony in 2009 of noticing potentially diabetic-type symptoms in late 1997 was made in connection with his testimony of being diagnosed with diabetes in 1998, which was inaccurate. As such, his memory of having such symptoms in 1997 may also be faulty. 

To the extent that the Veteran may have symptoms at that time, however, late 1997 would be more than one year after his August 1996 active duty discharge. Notably, a July 1997 examination for the National Guard reflected a normal endocrine system, negative sugar test, and fasting blood sugar ("FBS") of 94; this was in the normal range, as noted in his 1996 (and subsequent) lab results. The Veteran also denied symptoms including frequent urination and sugar in the urine in July 1997. These reports and evaluation for his military service were completed shortly before the one-year presumptive period after his Naval active duty, and they are highly probative as to the nature or existence of any symptoms at that time. 

Moreover, the Veteran's available treatment records during the presumptive period do not reflect complaints of diabetic-type symptoms, although the Veteran did seek treatment for other conditions. A February 1997 private record from Dr. M noted a diagnosis of hypertension two years earlier and that the Veteran had gained about 45 pounds, but there was no reference to any blood-sugar related complaints as mentioned in the Veteran's 2009 hearing, such as shakiness, frequent urination, or excessive thirst. It is reasonable to assume that, if the Veteran had been having unusual symptoms at that time, he would have reported them when he sought treatment for other conditions. A summary of VA appointments from September 1996 through May 1997, with the next appointment in October 1999, noted dental care, evaluation unit, and urgent care; there is no suggestion or report by the Veteran of receiving VA treatment for diabetic-type symptoms during that period. 

In light of the above, there is no lay or medical evidence to suggest that the Veteran's diabetes was diagnosed or manifested to a compensable degree during the one-year presumptive period for chronic disease, which ended in August 1997 for his first period of active duty, nor does the evidence establish continuity of symptomatology for diabetes since that period of service. Thus, the criteria for presumptive service connection for diabetes as a chronic disease are not met. See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker, 708 F.3d at 1338-40. 

The Veteran's National Guard Service (1997 to 2004)

The Veteran's primary theory for his claim is that his diabetes was aggravated during his second period of active duty from October 2001 to October 2002 due to lack of access to certain medications. He has reported that, after being transferred to Fort Lewis for deployment in the National Guard, the Army was unable to ensure that he would be able to maintain his VA-prescribed medications for diabetes. He believes that this resulted in a worsening of his diabetes during and after ative duty. See June 2006 appeal attachment, July 2009 and October 2011 hearing transcripts. 

There is a presumption of sound condition upon entrance into active duty service unless a defect or disease is noted on the entrance examination. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). Because the Veteran's diagnosis of diabetes was noted on his October 2001 examination for entrance into active duty, he is not presumed sound. 

A preexisting injury or disease will be considered aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. Clear and unmistakable evidence is required to rebut the presumption of aggravation where the preexisting disability increased in severity during service; however, aggravation will not be conceded where there was no increase in severity during service. 38 C.F.R. § 3.306(b). 

Temporary flare-ups or recurrence of manifestations of a preexisting condition are not sufficient to establish an increase or aggravation for non-combat veterans. Rather, the underlying condition must have worsened, and the change in condition must be permanent. Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).

Where the presumption of soundness does not apply, in order to trigger the presumption of aggravation, the burden is on the Veteran to show an increase in severity of the condition during service. If the presumption of aggravation is triggered, then the burden reverts back to VA to show by clear and unmistakable evidence that the preexisting condition was not aggravated by service, in that the increase was due to the natural progress of the condition. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Davis, 276 F.3d at 1345-47; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (noting that, under Wagner, "[a]n important distinction between section 1111's aggravation prong of the presumption of soundness and section 1153's presumption of aggravation is the burden of proof" allocated to the Veteran or VA, respectively). 

There are several problems with the Veteran's assertions in this case. First, there is no indication that he has any medical training or expertise, and diabetes is a complex medical condition for which the diagnosis and causal or aggravating factors are outside the realm of knowledge of a lay person. Although he has some knowledge as to factors affecting his diabetes, it is evident that much of this information was gained through explanations from his medical providers since his diagnosis. Thus, the Veteran is not competent to provide an opinion as to whether he had an increase in severity of his diabetes, as opposed to a temporary increase or flare-up of symptoms, during active service, or whether any permanent increase in severity was beyond the natural progression of his disease or was due to lack of medication or any other in-service incident. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). His opinions in this regard do not establish service connection. The medical evidence, including but not limited to a persuasive VA examiner's opinion, is against aggravation during service, as explained below.

Second, the Veteran's memory appears faulty as to the nature and dosage of his prescriptions over time from VA and other facilities, as well as the nature and timing of his diabetes symptoms. See Seng, 584 F.3d at 19. The Veteran is competent to report observable symptoms and what he personally measured his glucose or blood sugar readings using his glucometer at home. As discussed below, however, his reports for his appeal are inconsistent with the notations in his military, VA, and private medical records; therefore, he is not credible in this regard. See Caluza, 7 Vet. App. at 511. The lay reports and clinical information documented in the medical records are more probative because they were recorded contemporaneous in time to the actual treatment and prescriptions, for treatment and clinical evaluation purposes, and they outweigh the Veteran's contrary reports. 

Timing of Medications and Symptoms

The Veteran has indicated that he believes that his diabetes was permanently worsened, or aggravated, due to a difference in medications during his National Guard deployment because he had higher blood sugar or glucose levels and needed increased and different medications after this active duty ended in October 2002. 

Specifically, the Veteran has stated that he was prescribed Metformin (500 mg once a day) and another diabetes medication by his VA provider before being deployed, which he reported at his October 2001 examination for National Guard activation. He passed the physical examination and still had his VA-prescribed medications at that time, but he ran into problems at Fort Lewis when he needed refills. The Veteran has stated that the Army did not to continue his Metformin prescription and, instead, gave him another prescription while on active duty, which he believes did not work as well. See 2009 and 2011 hearing transcripts. During his March 2012 VA examination, the Veteran estimated that he may have gone two months without diabetic medications while deployed from October 2001 to October 2002. 

The Veteran has reported that his blood sugars started to climb during active duty from October 2001 to 2002. He testified that they reached a level of 350 during that period based on his home testing, whereas his blood sugars ranged from 1 to 150 with his VA-prescribed medications prior to deployment. The Veteran also testified to symptoms during active duty of "really bad" night sweats, feeling tired and run down, frequent urination, a very dry feeling in his mouth, and always feeling thirsty. The Veteran reported that his blood sugar was only tested one time during deployment, which was at his 2001 deployment in-processing, and that otherwise he monitored his own blood sugar levels. He testified that he sought treatment at a hospital in Oakdale when he had problems, which was 3-5 visits to the emergency room around March to June 2002. See 2009 and 2011 hearing transcripts. 

The Veteran testified that, about a month after discharge, he returned to his VA provider and was prescribed Metformin, the medication he was on when deployed in October 2001. He reported that he told his VA provider that he had been having problems with his blood sugars during deployment due to not having proper medications, and his provider told him they would start with the lower dosage of his former medication and adjust as needed. The Veteran testified that his provider did blood sugar and hemoglobin A1C tests at that time, and he recalled his A1C level as being around 17, compared to the normal range of under 7. The Veteran asserted that his blood sugar levels had climbed significantly, and because the A1C test gives an average of a 3-month span for blood sugar levels, this result would have included the last part of his active duty. The Veteran had medical treatment every three months, and he was treated with several different medications and dosages over time; eventually he was started on insulin and finally an insulin pump. See id. 

In contrast to the Veteran's reports for his appeal, his medical records reflect that his only diabetes medication was Glyburide when he was deployed in October 2001; he had not yet been prescribed Metformin, otherwise known as Glucophage (as reflected in multiple medical records). Furthermore, his blood sugars were not limited to 150 or below prior to his deployment, as they reached a level of 400. There are several notations as to the Veteran's blood sugar/glucose levels and A1C results during active duty, not just in October 2001. In addition, his A1C level in 2002, shortly after active duty discharge was not 17 but closer to 7.0. These medical records are more probative and outweigh the Veteran's more recent reports for his appeal, as they are contemporaneous in time to the results and treatment. 

The Board notes that lab reports from various testing locations identified different normal reference ranges. For blood sugar/glucose, ranges were 70 to 105, or 75 to 110, or 74 to 118. For hemoglobin A1C (A1C), they were 4.7 to 6.4, or 4.0 to 6.3, or 4.2 to 5.8. Nevertheless, medical evidence indicates when results were abnormal.

More specifically, as noted above, the Veteran's diabetes diagnosis on June 15, 2001, was triggered by a glucose level of 384, at which point treatment was started. VA treatment records reflect an A1C level of 9.7 on June 22, 2001. On June 29, 2001, the Veteran reported that his home blood sugar readings ranged from the 140s to 150s when taken one hour after dinner. On August 15, 2001, a repeat A1C result after treatment was 6.8. On August 21, 2001, the Veteran reported several home blood sugar results ranging from 83 to 160 and one reading of 400. The assessment at that time was well-controlled diabetes with Glyburide and diet/exercise. 

The above records show that the Veteran's only prescribed diabetes medication was Glyburide and, that even after taking such medication, he had blood sugar readings above 150 at times, including 400 at one point. These records are directly contrary to the Veteran's reports for his appeal of being prescribed Metformin and having blood sugars of 150 or below after beginning treatment for his diabetes. 

Service personnel records reflect that the Veteran entered active duty on October 6, 2001, and was mobilized to Fort Lewis on October 9, 2001. With regard to medications, consistent with his VA treatment records, the Veteran's initial medical review on October 5, 2001, and health questionnaire on October 10, 2001, also reflect medications of Glyburide and five non-diabetes medications. The Veteran was found to be "fully fit" on October 5, 2001, despite being diabetic and on Glyburide, as well as other conditions and medications; no profile was assigned at that time. After deployment, on October 16, 2001, a record from Fort Lewis noted that the Veteran needed medications for diabetes and other conditions before going to the field, identified as Glyburide and other non-diabetes related medications. At that time, the Veteran reported having blood sugars ranging from 70 to 211 and feeling dizzy in the day and night since deployment (or since October 10, 2001).

A few weeks later, on November 6, 2001, Ltnt. P.M. submitted a memorandum recommending that the Veteran be referred to a Medical Evaluation Board (MEB) for medical discharge. The memorandum summarized that the Veteran was diagnosed with diabetes and hypertension, he had arrived at Fort Lewis without all of his VA-prescribed medications, and they could not all be filled by the pharmacy at Madigan Army Hospital. Ltnt. P.M. recommended that this factor and the lack of consistent diet made the Veteran nondeployable in any capacity. A few days later, on November 9, 2001, a physician with Madigan Army Medical Center noted that the Veteran needed a Medical Evaluation Board for recently diagnosed diabetes and hypertension, noted the process required for MEB for National Guard members, and referred the Veteran to another person for that process. There is no indication that the MEB was ever initiated or completed, and the Veteran continued on active duty.

This November 2001 memorandum noted that the Veteran was taking Glyburide 5 mg and Glucophage 500 mg, along with other non-diabetes medications; however, the notation of Glucophage is inconsistent with the previous records as noted above, along with the Veteran's non-military records during his active duty deployment. 

A military treatment record on November 16, 2001, noted that the Veteran reported blood sugars of 116 to 174 over the past week, and he was prescribed Glyburide.

A few months later, in March 2002, the Veteran received VA treatment for diabetes. He denied any urinary problems, his weight was 230 pounds, and he reported a morning blood sugar of 145. He was continued on the same medications, identified as Glyburide and other non-diabetes medications, and advised to try to lose weight. 

Treatment records from private provider Dr. C reflect that, in April 2002, the Veteran presented to establish care and reported having diabetes for one year, with blood sugars from 110 to 130 when checked every few days. He complained of fatigue but denied night sweats, frequency of urination, and other symptoms. Lab results showed A1C of 6.1 (within the normal range of 4.0 to 6.3), glucose of 137 (high, with a reference range of 75 to 110), and "insulin fasting" of 106 (high, with a normal range of 6.0 to 27.0). Dr. C noted that he needed to get the Veteran's medication names, and that he would stop the Veteran's Glyburide on his current diet and, "if he is on Glucophage" that would be continued temporarily "or added for now." Handwritten notes identified Glyburide and non-diabetes medications. In May 2002, a follow-up record with Dr. C noted diabetes, hypertension, and fatigue, with blood sugars ranging from 76 to 210 and averaging 150. Dr. C indicated that he "had another lengthy discussion" about the importance of diet, and that the Veteran had diabetes with poor control and poor compliance on medical management; he was advised to keep a home food log and blood sugar log. Dr. C noted that he would "put [the Veteran] on Glucophage XR 500 qd for now." 

In light of the above, contemporaneous medical records establish that Glucophage was first prescribed in May 2002. This medication was continued, along with the Veteran's VA-prescribed medication of Glyburide, as noted in VA and private treatment records in June, October, and November 2002. Before, during, and after active duty, the Veteran was treated with medications as well as diet and exercise.

In addition, the Veteran's blood sugar or glucose levels varied during active duty. As recorded in his medical records, glucose or blood sugar ranged from 70 to 234 at various points. See military records of October 16, 2001, and November 16, 2001; VA and private treatment records of March, April, May, June, and July 2002. Although the Veteran testified in 2009 that his blood sugar reached 350 with home testing during active duty, he did not report such numbers for treatment purposes. As there were several months in which he did not have treatment for diabetes, it is possible that he had a higher home test result at some point during those months. 

Notably, private treatment records show that the Veteran's two A1C results during this period were 6.1 in April 2002 and 6.3 in May 2002, within the normal range. 

The Veteran testified that he underwent an active duty discharge examination in October 2002, and that he reported problems with his blood sugars and was told he could seek treatment from his regular provider afterwards. There is no available service evaluation near the time of the Veteran's active duty discharge on October 5, 2002; however, to the extent that such a document may be missing, it is not necessary for a fair adjudication, as there as no suggestion that it would contain information in support of the claim on appeal. As noted above, the Veteran has denied having his blood sugar tested by the military during active duty, except for at his in-processing in October 2001. There are non-military treatment records that include information as to his reported symptoms, blood sugar and A1C levels from March to April 2002, as noted above. Moreover, the claims file does include the Veteran's VA and private treatment records within the month after his discharge, in late October and early November 2002, as to the nature and severity of his diabetes. The Veteran has not asserted that any medical records from that period are missing.

Although the Veteran has testified to having night sweats, feeling tired and run down, frequent urination, a dry feeling in his mouth, and always feeling thirsty during active duty, his treatment records conflict somewhat with those reports. As noted above, the Veteran reported feeling dizzy since deployment on October 16, 2001, or for as much as 6 days since he was deployed on October 9, 2001, and it was noted that he had run out of his prescription. Thereafter, he denied urinary problems or frequent urination, as well as night sweats and various other symptoms, in March and April 2002, although he did report night sweats in April 2002. As with his blood sugar readings, it is possible that the Veteran had other symptoms during months in which he did not seek treatment for diabetes. Thus, the Board finds that the Veteran did experience some in-service diabetes-type symptoms.

The Board observes, however, that the Veteran testified in 2009 that he went to a hospital in Oakdale when he had "problems" because there was no dispensary on base, and that he went to the emergency room about 3-5 times from March to June 2002. During the 2011 hearing, the Veteran stated that he was treated by Dr. C during activation because there was no medic on base. As noted above, treatment records and lab results dated from April 2002 through July 2002 were obtained from Dr. C, who was affiliated with Oak Valley Hospital in Oakdale. In contrast to the Veteran's 2009 testimony, there is no indication of any emergency care during that period. Instead, the Veteran presented to "establish care" with Dr. C in April 2002, and he had follow-up visits every few weeks through July 2002. Thus, the Veteran's testimony of having emergency visits or a suggestion that his "problems" due to diabetes required immediate care is contrary to the contemporaneous records. 

With regard to post-service records, as noted above, the Veteran has based his belief that his diabetes was aggravated during active duty, in part, on his memory of having an A1C level of about 17, well above the normal range, when he sought VA treatment about a month after active duty. See 2009 hearing transcript. He was discharged from active duty on October 6, 2002; however, VA and private records from this period are directly contrary to the Veteran's recollection in this regard.

On October 28, 2002, private provider Dr. N noted that the Veteran's Atkins diet had worked well, his weight was 222 pounds, and he had non-insulin dependent diabetes mellitus (NIDDM) with good control by history. Private lab results of October 29, 2002, showed random glucose of 160 and A1C of 7.8. As noted above, the normal ranges can be up to 105, 110, or 118 and 5.8, 6.3, or 6.4, respectively.

The Veteran then saw his VA provider for treatment on November 5, 2002. His weight was 230 pounds, and he reported a fasting blood sugar that morning of 171. The provider advised the Veteran to follow a reduced-weight diet and exercise, along with taking his prescribed medications of Glyburide and Glucophage.

Shortly thereafter, a private record from Dr. N dated November 11, 2002, noted an A1C result of 7.8 and fasting blood sugar of 160, and a prescription of Glucophage XR. The next day, a VA phone note of November 12, 2002, noted that the Veteran reported a blood sugar of 240 that morning, and he was only taking Metformin 500 mg daily as prescribed by his private provider. He was advised to increase the Metformin dosage to 500 mg twice daily and also to take his Glyburide twice daily.

The above records show that, although the Veteran's glucose and A1C were above the normal ranges in October and November 2002, they were nowhere near 17. Thus, the contemporaneous evidence directly contradicts his reports for his appeal.

Within the first few years after this active duty period, including from late October 2002 through the end of his National Guard service effective November 19, 2004, the Veteran's self-reported and lab measured glucose or blood sugar levels varied from 98 to 310, along with a notation of glucose level of 1000 on November 18, 2004, one day prior to his discharge. His A1C varied, for example, ranging from 6.2 to 6.9 from February 2003 to September 2003, and up to 11.8 in November 2004. See private treatment records from Dr. N and Dr. M and Kaweah Delta. In March 2003, Dr. N noted that the Veteran had NIDDM diabetes under "fair control."

In a May 2004 service evaluation for retention in the National Guard, the Veteran denied frequent urination and claimed "good control" of his diabetes, with medications of Glyburide and Glucophage. His blood sugars were 98 (fasting) and 154 (random), and he weighed 219 pounds. The Veteran was assigned a P-3 profile; consults were recommended for diabetes, hypertension with good control, and hyperlipidemia; and there was a notation of "refer for MEB?" A physician's review notes stated that he was unfit for service, and he was discharged in November 2004.

VA and private treatment records from December 2004 forward continued to show varying levels of blood sugar or glucose. For example, they ranged from 100 to 275 over three days in December 2004, up to 314 in late December 2004, down to 180 in February 2005, back up to 500 in August 2005, and back down to the 100s in November 2005 and February 2006. The Veteran's A1C results were 11.3 in December 2004 and 10.3 in July 2007. He continued to be treated with varying dosages of Glyburide and Glucophage at those times, but he had no noted diabetic complications such as foot disease, neurological impairment, or other symptoms. 

In late August 2007, the Veteran was prescribed insulin injections by VA along with his oral medications, diet and exercise recommendations. In mid-2009, the Veteran's received an implanted insulin pump from his private provider. His blood sugar/glucose results and A1C levels continued to vary throughout those times. 

Medical Etiological Evidence

As discussed above, the Veteran is not competent to provide an opinion as to the severity of his disease of diabetes, as opposed to when he noticed certain temporary symptoms or flare-ups, or as to the reason for any increase in severity. 

Moreover, the Veteran has not asserted that any medical professional told him that his diabetes was permanently worsened by service. Instead, when asked during the 2011 hearing whether a doctor had ever told him that an interruption in his medications from 2001 to 2002 may have worsened his diabetes, he responded that they just tried to control his condition with "Metformin, diet, exercise and all that." This is consistent with notations in the Veteran's treatment records over the years.

In March 2012, the Veteran underwent a VA examination by a medical doctor, a different individual than the VA examiner for reports in December 2009 and June 2010, which the Board found inadequate in prior remands. The March 2012 VA examiner reviewed the claims file and noted that the Veteran's initial diagnosis of diabetes was based on a fasting plasma glucose test of greater than or equal to 126 in June 2001, and A1C results of greater than or equal to 6.5% or greater on in June  and August 2001. The examiner noted the Veteran's reports of poor access to medications during his active duty deployment from 2001 to 2002, including being without medications at times. The examiner further noted that the Veteran denied any skin disease or other symptoms during that timeframe, and that the medical records showed a blood sugar of 137 and an A1C of 6.2 during that period. The examiner also provide a list of blood sugar and A1C results dated in January 1996 and from June 2001 through February 2008, "to give an idea of how his blood sugars behaved." The examiner noted that the Veteran started on insulin in 2007 and had an insulin pump implanted in 2009; and that in January 2009 his A1C was 10.6 and his fasting plasma glucose was 402. He stated that the Veteran's sugars were "still not adequately controlled," which was "mainly due to dietary excesse[s] by veteran's history." The examiner found that there were no complications or sequelae of diabetes at that time, and the Veteran appeared clinically normal. 

This examiner gave a negative response to the question of whether the Veteran suffered a permanent increase in his preexisting diabetes during or after his deployment from October 2001 to October 2002. Preliminarily, the Board notes that neither the Veteran nor his representative has argued that the 2012 VA examination or medical opinion is inadequate in any way. See Scott, 789 F.3d at 1381; Dickens, 814 F.3d at 1360-61. In an abundance of caution, however, the Board will address several aspects of the report, including in relation to prior remand directives. 

First, the examiner only filled in the "incurred" portion of the VA examination form (on pages 8 to 9), not the "aggravation" portion. Nevertheless, the rationale provided, as well as his conclusion that there was no permanent increase during the Veteran's deployment, was clearly in response to the question of aggravation. The exact location of this information in the report form does not render it inadequate.

Second, the Board notes that the examiner used an "at least as likely as not" standard, which was directed in the prior remands, regarding whether there was a permanent increase (or aggravation) of diabetes during service. This is the general standard of proof for service connection elements. See 38 C.F.R. § 3.102. As noted above, if the presumption of aggravation is triggered, then a higher standard of "clear and unmistakable" evidence applies to rebut that presumption. To trigger this higher standard under the presumption of aggravation, however, the evidence must first show a permanent increase in severity of the underlying condition during service, meaning more than temporary flare-ups or recurrence of manifestations. See 38 C.F.R. § 3.306(b); Davis, 276 F.3d at 1345-47; Wagner, 370 F.3d at 1096); Horn, 25 Vet. App. at 234-35. As discussed below, the evidence does not establish a permanent increase in severity of the Veteran's underlying diabetes, as opposed to temporary flare-ups or higher test results. Thus, the standard was adequate. 

Third, the examiner did not specifically describe the impact that the Veteran's lack of access to medication during service had on his condition, as directed in the 2011 remand. The examiner did, however, note that the Veteran had poor or no access to medications at times during active duty, as well as discuss test results to show how the Veteran's blood sugar/glucose and A1C levels changed during the relevant period. Furthermore, in light of the examiner's conclusion that there was no permanent increase in the severity of diabetes during the Veteran's service, which is the threshold question for aggravation of a preexisting condition, a more detailed description of any impacts of a lack of medication would not help prove the claim.

Fourth, the Board notes that the 2012 examiner stated in his conclusion that the Veteran's "deployment ... showed no documented evidence of permanent increase" (emphasis added). An examiner should consider both the lay and medical evidence and not rely solely on a lack of corroborating medical evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). The 2012 examiner's report as a whole, however, reflects consideration of the documentation in medical records in addition to the Veteran's lay reports as to his symptoms and history. See Acevedo v. Shinseki, 25 Vet.App. 286, 294 (2012) (noting that medical reports "must be read as a whole" in determinations of adequacy). Moreover, it is the role of the Board, not the medical examiner, to make credibility determinations based on all available evidence; the examiner's role is to make medical determinations. See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). As discussed above, the Board finds the Veteran to be not competent as to his opinions regarding the severity of his diabetes and whether it increased in service, and not credible as to several of his reports on his symptoms and treatment. The 2012 examiner's report is based on a comparison of information related to his underlying condition of diabetes over the relevant time periods, and his rationale reflects application of sound reasoning based on medical expertise to an accurate factual background. Thus, the examiner's report is adequate and has high probative value. See Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 304 (2008).

Turning to the substance of the medical opinion, the examiner noted the tests results during the Veteran's deployment dates and opined that these shoed reasonable control. The examiner further noted the Veteran's test results shortly after his active duty deployment, along with tests from 2001 through 2008, and stated that the Veteran's blood sugars started rising in 2006, four years after his deployment. As noted otherwise in the report, the Veteran started on insulin in 2007 and had an insulin pump implanted in 2009, along with medications. The examiner noted that the Veteran still did not have any complications of diabetes. Thus, the examiner opined that there was no permanent increase in his diabetes during active duty.

The 2012 examiner's summaries of the Veteran's test results and history of treatment are consistent with the Board's independent review of the file. As noted above, he had varying levels of blood sugar and glucose through home testing and lab results, as well A1C levels, both prior to, during, and after his active duty, including levels within or near the normal reference ranges during and after service.

Furthermore, the Veteran's treatment records repeatedly note that he was advised to exercise, diet, and control his weight to assist in controlling his diabetes, in addition to taking his medications as prescribed, both before, during, and after active duty. This is consistent with the examiner's notation as to the Veteran's dietary excesses. 

For example, when the Veteran was first diagnosed with diabetes in June 2001, the VA provider noted that he reviewed the basic pathophysiology of Type II diabetes mellitus and how exercise, weight control, medications, and diet play a role in treatment. During active duty, in May 2002, private provider Dr. C stated that the Veteran had diabetes with poor control and poor compliance on medical management, and noted that he "had another lengthy discussion" about the importance of diet. In June and July 2002, Dr. C noted that the Veteran's blood sugars had declined and were better while on his recommended diet. Shortly after active duty, in late October 2002, Dr. N noted that the Atkins diet had worked well and the Veteran had non-insulin dependent diabetes mellitus with good control. In November 2002, his VA provider again recommended a reduced-weight diet and exercise, along with his prescribed medications of Glyburide and Glucophage. 

Several years after active duty, as well as after his National Guard discharge service, a February 2005 VA treatment record noted that the provider again educated the Veteran on the importance for him to lose weight and control diabetes through diet. In April 2007, a VA nutrition counseling record noted the Veteran's report of having being told to follow lightly on the Atkins diet, and that he had lost weight and gained better control of his diabetes. This is consistent with the October 2002 record from Dr. N regarding the Atkins diet working well. In December 2008, VA phone notes indicated that the Veteran was not having symptoms but his diabetes was not controlled based on blood sugar readings, and the provider encouraged him to watch his diet closely because when his blood sugar is out of control there is "hidden damage going on." In January 2009, VA treatment records noted that the Veteran was on several medications, he had "not always been good" but was "interested in doing better," he was not following his meal plan but was trying to make healthier choices, and that he had poor control but seemed motivated to do better. He was advised as to meal planning and increasing physical activity.

Private treatment records dated from August 2009 to November 2009 included the Veteran's reported blood glucose levels, as well as the degree of his stress level changes, compliance with low-salt diet, activity level, and medication compliance.

Considering all of the above, the weight of the evidence does not establish a permanent increase in the Veteran's diabetes during active duty. Thus, he is not entitled to the presumption of aggravation for his preexisting diabetes, and the evidence does not otherwise establish that his diabetes was aggravated by service.


ACDUTRA

As noted above, the Veteran's primary contention is that his diabetes was aggravated by active duty; he has not asserted that he had symptoms or onset during a period of ACDUTRA. The Board notes that the 2009 remand directed that the exact dates of the Veteran's periods of ACDUTRA and INACDUTRA in the National Guard be obtained, and that a VA examiner provide an opinion as to the date of onset of the Veteran's diabetes and whether it was incurred during a period of ACDUTRA. These development instructions were not strictly completed. Nevertheless, the Veteran is not prejudiced by the absence of this information, as information obtained after the 2009 remand shows that the individual dates and an opinion as to ACDUTRA are not necessary for a fair adjudication. In particular, those 2009 remand directives were based on the Veteran's testimony in 2009 of being diagnosed with diabetes in 1998, which the prior judge noted could have been during a period of ACDUTRA after his enlistment in the National Guard in July 1997. As explained above, however, the Veteran is not credible as to having been diagnosed in 1998, as the evidence establishes a diagnosis in June 2001. 

VA obtained a retirement points summary of the Veteran's overall number of active duty, ACDUTRA, and INACDUTRA days, but not a breakdown of individual days. There is no argument or indication, however, that he was on ACDUTRA when his diabetes first developed or was diagnosed. As noted above, the Veteran had a normal endocrine evaluation in July 1997 for the beginning of his National Guard service; and his reports of having potentially diabetic symptoms in late 1997 may be faulty, as they were made in connection with his inaccurate report of a diagnosis in 1998. Furthermore, the Veteran's initial diagnosis of diabetes was made in June 2001 at a VA facility, not a service department facility as would be expected if he were on ACDUTRA, and he did not mention any problems during training at that time. The Veteran also testified in 2009 that, prior to his October 2001 deployment, he performed his duties during his National Guard field training with no problems. 

The Board notes that a VA lab result on January 26, 2000, showed glucose of 120, noted as high with a reference range of 70 to 105. Nevertheless, there was no diagnosis or discussion of diabetes at that time or in a VA primary care record of August 22, 2000. A 2012 VA examiner noted that a diagnosis of diabetes must be based on two or more test results, to include glucose of 126 or higher; and that the Veteran was clinically diagnosed based on results of several VA tests in June 2001. Thus, the evidence weighs against an onset or diagnosis of diabetes at that time.

Additionally, within a few months before his first diagnosis, an April 2001 VA treatment record noted a history of hypertension diagnosed four years earlier, and that he denied side effects from Maxzide except that he had "to pee all the time," although the provider noted that the Veteran drank a lot of water. He worked outdoors in construction with a high activity level; labs were ordered for a follow-up session. When he was diagnosed in June 2001, the Veteran reported a family history of diabetes and that he had "always been slightly overweight" despite his very physical job of construction. He again reported making an effort to drink a lot of water during the day due to working outdoors in the heat, and he noted some polyuria (or frequent urination) attributed to the noted forced water intake. Although the evidence indicates that frequent urination may be a sign of diabetes, these records make clear that this may also be due to other causes and, again, the Veteran did not mention having any symptoms or problems while on ACDUTRA.

With regard to any ACDUTRA periods after the Veteran's active duty discharge in October 2002, the 2012 VA examiner noted that the Veteran continued to have varying levels of home testing and lab results, through the time of his November 2004 discharge from the National Guard and beyond, despite different types and amounts of oral medications and insulin treatment. Moreover, in his May 2004 evaluation for retention in the National Guard, the Veteran denied frequent urination, and no problems were mentioned with any periods of training. Thus, there is no suggestion of aggravation due to any post-active duty ACDUTRA.

 In light of the above, the evidence does not establish or suggest that the Veteran's diabetes was incurred or aggravated by a disease or injury during a period of ACDUTRA either before or after his active duty period. There is no need for a further medical opinion, and the remand directives were substantially completed.


Overall Conclusion

For all of the reasons discussed above, the Board finds that the Veteran's diabetes did not have its onset during active service, it did not first manifest to a compensable degree within one year after active duty, and it was not otherwise directly incurred in or aggravated by service. Reasonable doubt has been resolved in the Veteran's favor where applicable, but the preponderance of the evidence is against service connection under any reasoned theory; the claim must be denied.


ORDER

Service connection for diabetes mellitus, type 2, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


